Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (hereinafter called the “Agreement”) is made as of
January 28, 2016 between Mastech, Inc., a Pennsylvania corporation (hereinafter
called “Company”), Mastech Holdings, Inc., a Pennsylvania corporation
(hereinafter called “Parent”) and Vivek Gupta (hereinafter called “Executive”).

WHEREAS, Parent and the Company desire to employ Executive and Executive desires
to be employed by Parent and the Company, in each case, upon the terms and
conditions set forth herein.

WHEREAS, this Agreement is necessary for the protection of the legitimate and
protectable business interests of Company and its Affiliates (as hereinafter
defined) and their customers, prospective customers, accounts and confidential,
proprietary and trade secret information.

NOW THEREFORE, for the consideration set forth herein, the receipt and
sufficiency of which are acknowledged by the parties, and intending to be
legally bound hereby, Company and Executive agree as follows:

1. DEFINITIONS.

1.1. “Affiliate” shall mean and include Parent and any corporation, trade or
business which is, as of the date of this Agreement, with Company, part of a
group of corporations, trades or businesses connected through common ownership
with Parent, where more than 50% of the stock or other equity interests of each
member of the group (other than Parent) are owned, directly or indirectly, by
one or more other members of the group.

1.2. “Board” shall mean the Board of Directors of Company.

1.3. “Cause” shall mean (i) Executive’s commission of a crime involving moral
turpitude, theft, fraud or deceit; (ii) Executive’s conduct which brings Company
or any Affiliate into public disgrace or disrepute and that is demonstrably and
materially injurious to the business interest of Company or any Affiliate;
(iii) the substantial or continued unwillingness of Executive to perform duties
as reasonably directed by Executive’s supervisors or the Board; (iv) Executive’s
gross negligence or deliberate misconduct; or (v) any material breach by
Executive of Paragraphs 5 or 6 of this Agreement, or Executive’s Confidential
Information and Intellectual Property Protection Agreement.

1.4. “Change of Control” shall mean (i) the consummation of a reorganization,
merger or consolidation or similar form of corporate transaction, involving
Company or any of its subsidiaries (a “Business Combination”), in each case,
with respect to which all or substantially all of the individuals and entities
who were the respective beneficial owners of the outstanding common stock
immediately prior to such Business Combination do not, immediately following
such Business Combination, beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination; or



--------------------------------------------------------------------------------

(ii) the complete liquidation or dissolution of Company or sale or other
disposition of all or substantially all of the assets of Company other than to a
corporation with respect to which, following such sale or disposition, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
common stock of Company immediately prior to such sale or
disposition. Notwithstanding the foregoing, a Change of Control will not be
deemed to have occurred unless such event would also be a Change in Control
under Code Section 409A or would otherwise be a permitted distribution event
under Code Section 409A.

1.5. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.6. “Confidential Information” shall include, but is not necessarily limited
to, any information which may include, in whole or part, information concerning
Company’s and its Affiliates’ accounts, sales, sales volume, sales methods,
sales proposals, customers or prospective customers, prospect lists, manuals,
formulae, products, processes, methods, financial information or data,
compositions, ideas, improvements, inventions, research, computer programs,
computer related information or data, system documentation, software products,
patented products, copyrighted information, know-how and operating methods and
any other trade secret or proprietary information belonging to Company or any
Affiliate or relating to Company’s or any Affiliate’s affairs that is not public
information.

1.7. “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to Company’s
and its Affiliates’ business information, Confidential Information, customer
lists or customer account information; (ii) that is a business entity or
individual with whom Company or any Affiliate has contracted or negotiated
during Executive’s employment (or following Executive’s termination of
employment, during the one (1) year period preceding such termination; or (iii)
who is or becomes a prospective client, customer or acquisition candidate of
Company or any Affiliate during the period of Executive’s employment,

1.8. “Competing Business” shall mean any individual, corporation, partnership,
business or other entity which operates or attempts to operate a business which
provides, designs, develops, markets, engages in, produces or sells any
products, services, or businesses which are the same or similar to those
produced, marketed, invested in or sold by Company or any Affiliate.

1.9. “Good Reason” shall mean, without the written consent of Executive, (i) a
material diminution of Executive’s job responsibilities; (ii) a material
reduction in Executive’s base salary, unless such reduction is part of a
reduction in compensation for all employees of Company in general; (iii) the
geographic relocation of Executive’s principal place of employment greater than
fifty (50) miles from Company’s offices in Chicago, Illinois or Moon Township,
Pennsylvania; or (iv) material breach by Company of this Agreement.
Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
notice of

 

-2-



--------------------------------------------------------------------------------

termination on account thereof is given no later than sixty (60) days after the
time at which the event or condition purportedly giving rise to Good Reason
first occurs or arises; and, provided that if there exists an event or condition
that constitutes Good Reason, Company shall have thirty (30) days from the date
notice of such a termination is given to cure such event or condition and, if
Company does so, such event or condition shall not constitute Good Reason
hereunder. If Company fails to timely cure such act or failure to act, Executive
may terminate employment for Good Reason.

1.10. “Parent” shall mean Mastech Holdings, Inc. or any successor.

1.11. “Termination Date” means the date Executive’s employment with Company is
terminated for any reason.

2. EMPLOYMENT.

2.1. TERM OF EMPLOYMENT. The term of employment under this Agreement shall
commence on March 1, 2016 (the “Effective Date”) and shall continue until
terminated as provided under Paragraph 7 (the “Term of Employment”). Executive
acknowledges and agrees that nothing herein guarantees Executive continued
employment by Company for any specified or intended term, and that his
employment and this Agreement may be terminated by Company at any time.

2.2. DUTIES. Subject to the terms and provisions set forth in this Agreement,
during the Term of Employment, Executive shall be employed as the Chief
Executive Officer and President of Parent and Company and in such other
positions with Company and its Affiliates (for no additional compensation) as
may be determined by the Board or its designee from time to time. Executive
shall report in such capacity to the Parent’s Board of Directors. Executive
shall also be an executive officer of Company and report to the Board. The
Company agrees that Executive will be nominated to serve on the Board during his
employment with the Company and Executive agrees to serve in this role with the
understanding that he will submit his resignation from the Board if he ceases to
be employed by the Company for any reason. Executive shall have the duties,
responsibilities and authority normally associated with such position and such
position and such other duties and responsibilities as are assigned by the Board
or its designee from time to time. Executive agrees to be responsible for such
duties as are commensurate with and required by such position and any other
duties as may be assigned to Executive by Company from time to time. Executive
further agrees to perform Executive’s duties in a diligent, trustworthy, loyal,
businesslike, productive, and efficient manner and to use Executive’s best
efforts to advance the business and goodwill of Company and its Affiliates.
Executive further agrees to devote all of Executive’s business time, skill,
energy and attention exclusively to the business of Company and to comply with
all rules, regulations and procedures of Company. During the Term of Employment,
Executive will not engage in any other business for Executive’s own account or
accept any employment from any other business entity, or render any services,
give any advice or serve in a consulting capacity, whether gratuitously or
otherwise, to or for any other person, firm or corporation, other than as a
volunteer for charitable organizations, without the prior written approval of
Company, which shall not be unreasonably withheld. Executive’s duties shall be
performed at Company’s offices in Chicago, Illinois with regular visits to
Company’s offices in Pittsburgh, Pennsylvania, reasonable periods of other
business travel excepted.

 

-3-



--------------------------------------------------------------------------------

3. COMPENSATION AND OTHER BENEFITS.

3.1. BASE SALARY. During the Term of Employment, Executive shall receive a base
salary per annum payable in accordance with Company’s normal payroll practices
as in effect from time to time of $350,000 (“Base Salary”). Executive’s Base
Salary may be reviewed by the Board on an annual basis and shall be subject to
adjustment, as determined in the sole discretion of the Board.

3.2. ANNUAL BONUS. During the Term of Employment, Executive shall be eligible to
earn an annual performance bonus, subject to the attainment of annual
performance goals as determined by the Board. Executive’s annual target bonus
will be $175,000 and will be based upon the attainment of financial and
operational targets established by the Compensation Committee of the Board of
Directors of the Parent (the “Compensation Committee”). The financial and
operational targets for 2016 are set forth on Appendix A to this Agreement. Any
such bonus payable under this Paragraph shall be paid by March 15th of the year
following the year to which such bonus relates. Except as provided in Paragraph
7 below, Executive will not receive any bonus under this Paragraph unless
Executive is still employed by Company on the date such bonus is paid.

3.3. EQUITY. On the Effective Date, Execute shall receive an award of a
non-qualified stock option to purchase 250,000 shares of Parent common stock,
subject to the terms and conditions set forth on Appendix B to this Agreement.
Thereafter, Executive shall be eligible to receive non-qualified stock options
and other awards pursuant to Company’s Stock Incentive Plan in a manner and
amount determined by the Compensation Committee in its sole discretion.

3.4. BENEFIT PLANS. During the Term of Employment, Executive shall be eligible
to participate in and be covered on the same basis as other executives of
Company, under all employee benefit plans and programs maintained by Company at
any time or from time to time in accordance with the terms of Company’s
applicable benefit plans and policies.

3.5. EXPENSES. During the Term of Employment, Company shall, subject to
Paragraph 20, pay or reimburse Executive for all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder in
accordance with Company’s standard policies and practices as in effect from time
to time.

4. POLICIES AND PRACTICES. Executive agrees to abide by all Company rules,
regulations, policies, practices and procedures, of which he shall be given
notice by Company, which Company may amend from time to time.

5. AGREEMENT NOT TO COMPETE. In order to protect the business interests and
goodwill of Company and its Affiliates with respect to Customers and accounts,
and to protect Confidential Information, Executive covenants and agrees that for
the entire period of Executive’s employment, and for a period of one (1) year
(except in the case of Subsection 5.3 below which shall have a restriction
period of six (6) months) after termination of Executive’s employment for any
reason, Executive will not:

 

-4-



--------------------------------------------------------------------------------

5.1. directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by Executive to employ any person who is
employed by Company or any Affiliate at any time during the term of Executive’s
employment, or in any manner facilitate the leaving of any such person from his
or her employment with Company or any Affiliate;

5.2. directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between Company or any Affiliate and any
of its employees or solicit, induce, or attempt to induce employees of Company
or any Affiliate to terminate employment with Company or Affiliate and become
self-employed or employed with others in the same or similar business or any
product line or service provided by Company or any Affiliate; or

5.3. directly or indirectly engage in any activity or business as a consultant,
independent contractor, agent, employee, officer, partner, director or
otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business operating within the United States or any
other country.

Executive acknowledges that Company and its Affiliates are engaged in business
throughout the United States, as well as in other countries and that the
marketplace for Company’s and its Affiliates’ products and services is
worldwide. Executive further covenants and agrees that the geographic, length of
term and types of activities restrictions (non-competition restrictions)
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of Company and its Affiliates because of the scope
of Company’s and the Affiliates’ businesses.

The terms and provisions of this Paragraph 5 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. If for any reason
any court of competent jurisdiction shall find any provisions of this Paragraph
5 unreasonable in duration or geographic scope or otherwise, the restrictions
and prohibitions contained herein shall be effective to the fullest extent
allowed under applicable law in such jurisdiction.

If Executive violates the provisions of this Paragraph 5, the periods described
therein shall be extended by that number of days which equals the aggregate of
all days during which at any time any such violations occurred. Executive
acknowledges that the offer of employment by Company, or any other consideration
offered for signing this agreement, is sufficient consideration for Executive’s
agreement to the restrictive covenants set forth in this Paragraph 5, and that
each Affiliate is an intended third-party beneficiary of such covenants with a
separate and independent right to enforce the same. Executive agrees that
Executive’s signing of an employment agreement containing the restrictive
covenants set forth herein was a condition precedent to Executive’s continued
employment with Company.

 

-5-



--------------------------------------------------------------------------------

6. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. Executive covenants and
agrees during Executive’s employment or any time after the termination of such
employment, not to communicate or divulge to any person, firm, corporation or
business entity, either directly or indirectly, and to hold in strict confidence
for the benefit of Company, all Confidential Information except that Executive
may disclose such Confidential Information to persons, firms or corporations who
need to know such Confidential Information during the course and within the
scope of Executive’s employment. Executive will not use any Confidential
Information for any purpose or for Executive’s personal benefit other than in
the course and within the scope of Executive’s employment. Executive agrees to
sign and abide by the terms and conditions of Company’s Confidential Information
and Intellectual Property Protection Agreement, a copy of which is attached
hereto as Appendix C and incorporated as though fully set forth herein.

7. TERMINATION. The Term of Employment under this Agreement may be terminated by
either party with or without Cause or for any or no reason. Upon the occurrence
of the Termination Date, Executive shall and shall be deemed to have immediately
resigned from any and all officer, director and other positions he then holds
with Company and its Affiliates (and this Agreement shall act as notice of
resignation by Executive without any further action required by
Executive). Except as specifically provided in this Paragraph 7, all other
rights Executive may have to compensation and benefits from Company or its
Affiliates shall terminate immediately upon the Termination Date.

7.1. TERMINATION FOR CAUSE. Executive may be terminated from employment by
Company with Cause. In the event that Executive is terminated with Cause,
Company may immediately cease payment of any further wages, benefits or other
compensation hereunder other than salary and benefits (excluding options) earned
through the Termination Date (the “Accrued Obligations”). Executive acknowledges
that Executive has continuing obligations under this Agreement including, but
not limited to Paragraphs 6 and 7, in the event that Executive is terminated
with Cause.

7.2. VOLUNTARY TERMINATION WITHOUT GOOD REASON. Upon 30 days prior written
notice to Company, Executive shall have the right to voluntarily terminate his
employment hereunder for other than Good Reason. Upon receipt of Executive’s
notice of voluntary termination, Company at its sole discretion may elect to
reduce the notice period and no such action by Company shall cause Executive’s
termination to be a termination by Company without Cause. In such event of
Executive’s voluntary termination, Executive shall be entitled to the Accrued
Obligations earned through the Termination Date.

7.3. TERMINATION DUE TO DEATH. In the event of Executive’s death during the Term
of Employment, Executive’s employment hereunder shall be terminated and
Executive’s estate shall be entitled to the Accrued Obligations earned through
the Termination Date.

7.4. TERMINATION WITHOUT CAUSE; TERMINATION FOR GOOD REASON PRIOR TO A CHANGE OF
CONTROL. Company may terminate Executive’s employment without Cause and
Executive may terminate his employment for Good Reason. If, during the Term of
Employment, Executive’s employment is terminated by Company without Cause or by
Executive for Good Reason (in either case, other than within 12 months after a
Change of Control), Executive will be entitled to the following:

 

-6-



--------------------------------------------------------------------------------

(a) The Accrued Obligations earned through the Termination Date;

(b) Base Salary continuation for six (6) months payable under the normal payroll
practice of Company (the “Severance Payment”); and

(c) Continued coverage under Company’s medical benefit plan after the
Termination Date for Executive and his eligible dependents, as and when provided
under the “Severance Policy” (defined below), and subject to the payment of
applicable premiums or other costs, all in accordance with the terms of the
Severance Policy and the applicable benefit plans (including, without
limitation, cessation of such benefits due to receiving similar benefit coverage
from a new employer) with such modifications as are necessary to comply with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”);

Executive further acknowledges that Company’s obligations under this Paragraph
7.4, are contingent upon and subject to Executive’s signing (and not revoking)
an agreement and release of all claims against Company in a form similar to the
one attached hereto as Appendix D (or such other form acceptable to Company)
(the “Release”), and the Release becoming effective in accordance with its terms
prior to the sixtieth (60th) day following the Termination Date. The Severance
Payment will commence or be made, as applicable, once the Release becomes
effective. Notwithstanding the foregoing, if the 60 day period following
Executive’s termination ends in a calendar year after the year in which
Executive’s employment terminates, the Severance Payments shall commence or be
made no earlier than the first day of such later calendar year.

7.5. TERMINATION WITHOUT CAUSE; TERMINATION FOR GOOD REASON AFTER A CHANGE OF
CONTROL. If, during the Term of Employment, Executive’s employment is terminated
by Company without Cause or by Executive for Good Reason (in either case, within
12 months after a Change of Control), Executive will be entitled to the
following in lieu of the payments and benefits to which Executive would
otherwise be entitled upon such termination in accordance with Paragraph 7.4:

(a) The Accrued Obligations earned through the Termination Date;

(b) a lump sum payment equal to one (1) times the sum of (i) Executive’s average
Base Salary for the last three (3) years (including the year of termination);
and (ii) Executive’s average annual performance-based cash bonus received for
the prior three (3) years (not including the year of termination) (the “CIC
Severance Payment”);

(c) Payment by Company of the premiums required to continue Executive’s and his
eligible dependents’ group health care (medical, dental, and vision) coverage
under the applicable provisions of COBRA, provided that Executive timely elects
to continue such coverage under COBRA, for a period ending on the first to occur
of (i) the date twenty-four (24) months following Executive’s termination of
employment; and (ii) the date Executive becomes eligible for health care
coverage through another employer, provided that the amount of the premiums
payable under this Paragraph is equal to the excess of Executive’s cost for
COBRA coverage over the cost Executive would have paid for group health plan
coverage as an active employee of Company;

 

-7-



--------------------------------------------------------------------------------

(d) Acceleration in full, effective as of Executive’s final day of employment,
of the vesting and/or exercisability of all then-outstanding equity awards held
by Executive; and

(e) Reimbursement for outplacement services of up to $25,000 in accordance with
Company’s standard policies concerning reimbursement.

Executive further acknowledges that Company’s obligations under this Paragraph
7.5, are contingent upon and subject to Executive’s signing (and not revoking)
the Release, and such Release becoming effective in accordance with its terms
prior to the sixtieth (60th) day following the Termination Date. The CIC
Severance Payment will be made once the Release becomes effective.
Notwithstanding the foregoing, if the 60 day period following Executive’s
termination ends in a calendar year after the year in which Executive’s
employment terminates, the CIC Severance Payments shall be made no earlier than
the first day of such later calendar year.

7.6. SEVERANCE POLICY. Executive shall not be eligible to participate in
Company’s generally applicable severance policy (“Severance Policy”), except as
provided in Paragraph 7(4)(c) above. Severance Pay shall be payable under this
Agreement and will be treated as paid in satisfaction of the Severance Policy as
in effect from time to time to the extent of Executive’s entitlement to payments
under the Severance Policy.

7.7. VIOLATION OF RESTRICTIVE COVENANTS. Without limiting Company’s remedies as
set forth in Paragraph 5, upon Executive’s breach of any restrictions set forth
in Paragraph 5, Company will have no obligation to continue to pay or provide
any of the amounts or benefits under this Paragraph 7.

7.8. SECTION 280G. If any payment or distribution by Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement or the lapse or
termination of any restriction on or the vesting or exercisability of any
payment or benefit (each a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes are hereafter
collectively referred to as the “Excise Tax”), then the aggregate amount of
Payments payable to Executive shall be reduced to the aggregate amount of
Payments that may be made to Executive without incurring an excise tax (the
“Safe-Harbor Amount”) in accordance with the immediately following sentence;
provided that such reduction shall only be imposed if the aggregate after-tax
value of the Payments retained by Executive (after giving effect to such
reduction) is equal to or greater than the aggregate after-tax value (after
giving effect to the Excise Tax) of the Payments to Executive without any such
reduction. Any such reduction shall be made in the following order: (i) first,
any future cash payments (if any) shall be reduced (if necessary, to zero); (ii)
second, any current cash payments shall be reduced (if necessary, to zero);
(iii) third, all non-cash payments (other than equity or equity derivative
related payments) shall be reduced (if necessary, to zero); and (iv) fourth, all
equity or equity derivative payments shall be reduced.

 

-8-



--------------------------------------------------------------------------------

The determinations to be made with respect to this Paragraph shall be made by
Company’s independent accountants, which shall be paid by Company for the
services to be provided hereunder. For purposes of making the calculations
required by this Paragraph, the accountants may make reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999 and
make reasonable assumptions regarding Executive’s marginal tax rate in effect
for such parachute payments, including the effect of the deductibility of state
and local taxes on such marginal tax rate. Executive and Company shall furnish
to accountants such information and documents as the accountants may reasonably
request in order to make a determination under this Paragraph.

8. WITHHOLDING. Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes it determines may be
appropriate.

9. EQUITABLE RELIEF; FEES AND EXPENSES. Executive stipulates and agrees that any
breach of this Agreement by Executive will result in immediate and irreparable
harm to Company and its Affiliates, the amount of which will be extremely
difficult to ascertain, and that Company and its Affiliates could not be
reasonably or adequately compensated by damages in an action at law. For these
reasons, Company and its Affiliates shall have the right to obtain such
preliminary, temporary or permanent injunctions or restraining orders or decrees
as may be necessary to protect Company or any Affiliate against, or on account
of, any breach by Executive of the provisions of this Agreement without the need
to post bond. Such right to equitable relief is in addition to all other legal
remedies Company or any Affiliate may have to protect its rights. The prevailing
party in any such action shall be responsible for reimbursing the non-prevailing
party for all costs associated with obtaining the relief, including reasonable
attorneys’ fees, and expenses and costs of suit. Executive further covenants and
agrees that any order of court or judgment obtained by Company or an Affiliate
which enforces Company’s or Affiliate’s rights under this Agreement may be
transferred, without objection or opposition by Executive, to any court of law
or other appropriate law enforcement body located in any other state in the
United States or any other country in the world where Company or such Affiliate
does business, and that said court or body shall give full force and effect to
said order and or judgment.

10. EMPLOYMENT DISPUTE SETTLEMENT PROCEDURE-WAIVER OF RIGHTS. In consideration
of Company employing Executive and the wages and benefits provided under this
Agreement, Executive and Company each agree that, in the event either party (or
its representatives, successors or assigns) brings an action in a court of
competent jurisdiction relating to Executive’s recruitment, employment with, or
termination of employment from Company, the plaintiff in such action agrees to
waive his, her or its right to a trial by jury, and further agrees that no
demand, request or motion will be made for trial by jury.

In consideration of Company employing Executive, and the wages and benefits
provided under this Agreement, Executive further agrees that, in the event that
Executive seeks relief in a court of competent jurisdiction for a dispute
covered by this Agreement, Company may, at any time within sixty (60) days of
the service of Executive’s complaint upon Company, at its option, require all or
part of the dispute to be arbitrated by one arbitrator in accordance with the
rules of the American Arbitration Association. Executive agrees that the option
to arbitrate any dispute is governed by the Federal Arbitration Act, and is
fully enforceable. Executive understands and

 

-9-



--------------------------------------------------------------------------------

agrees that, if Company exercises its option, any dispute arbitrated will be
heard solely by the arbitrator, and not by a court. The parties agree that the
prevailing party shall be entitled to have all of their legal fees paid by the
non-prevailing party. This pre-dispute resolution agreement will cover all
matters directly or indirectly related to Executive’s recruitment, employment or
termination of employment by Company; including, but not limited to, claims
involving laws against any form of discrimination whether brought under federal
and/or state law, and/or claims involving co-employees, but excluding Worker’s
Compensation Claims.

THE RIGHT TO A TRIAL, AND TO A TRIAL BY JURY, IS OF VALUE. YOU MAY WISH TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, TAKE A COPY OF THIS
AGREEMENT WITH YOU. HOWEVER, YOU WILL NOT BE OFFERED EMPLOYMENT UNDER THIS
AGREEMENT UNTIL THIS AGREEMENT IS SIGNED AND RETURNED BY YOU.

11. AMENDMENTS. No supplement, modification, amendment or waiver of the terms of
this Agreement shall be binding on the parties hereto unless executed in writing
by the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions.

12. ACKNOWLEDGMENTS OF EXECUTIVE. Executive hereby acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of Company and its Affiliates; (b) the restrictions contained in this
Agreement may be enforced in a court of law whether or not Executive is
terminated with or without cause or for performance related reasons;
(c) Executive has no intention of competing with Company and its Affiliates
within the limitations set forth above; (d) Executive has received adequate and
valuable consideration for entering into this Agreement; (e) Executive’s
covenants shall be construed as independent of any other provision in this
Agreement and the existence of any claim or cause of action Executive may have
against Company or any Affiliate, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by Company or an Affiliate of
these covenants; and (f) the execution and delivery of this Agreement is a
mandatory condition precedent to Executive’s receipt of the consideration
provided herein.

13. FULL UNDERSTANDING. Executive acknowledges that Executive has been afforded
the opportunity to seek legal counsel, that Executive has carefully read and
fully understands all of the provisions of this Agreement and that Executive, in
consideration for the compensation set forth herein, is voluntarily entering
into this Agreement.

14. ENTIRE AGREEMENT. This Agreement supersedes all prior agreements, written or
oral, between Company or Affiliates and Executive concerning the subject matter
hereof.

15. SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision

 

-10-



--------------------------------------------------------------------------------

of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. The restrictive covenants stated herein may be read
as if separate and apart from this Agreement and shall survive the termination
of Executive’s employment with Company for any reason.

16. OTHER AGREEMENTS. Executive represents and warrants that Executive is not a
party to or otherwise subject to or bound by the terms of any contract,
agreements or understandings that would affect Executive’s right or abilities to
perform under this Agreement. Executive specifically represents that Executive
will not use any confidential information obtained from Executive’s prior
employer(s) in the performance of Executive’s duties herein and is not subject
to any other restrictive covenants or non-competition agreements.

17. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this Agreement
shall be deemed to have been made and entered into in Allegheny County,
Pennsylvania and that the law of the Commonwealth of Pennsylvania shall govern
this Agreement, without regard to conflict of laws principles. Jurisdiction and
venue is exclusively limited in any proceeding by Company or an Affiliate or
Executive to enforce their rights hereunder to any court or arbitrator
geographically located in Allegheny County, Pennsylvania. Executive hereby
waives any objections to the jurisdiction and venue of the courts in or for
Allegheny County, Pennsylvania, including any objection to personal
jurisdiction, venue, and/or forum non-conveniens, in any proceeding by Company
or any Affiliate to enforce its rights hereunder filed in or for Allegheny
County, Pennsylvania. Executive agrees not to object to any petition filed by
Company or an Affiliate to remove an action filed by Executive from a forum or
court not located in Allegheny County, Pennsylvania.

18. SUCCESSORS IN INTEREST. This Agreement shall be binding upon and shall inure
to the benefit of the successors, assigns, heirs and legal representatives of
the parties hereto. Parent and Company shall each require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Parent or
Company, as the case may be, would be required to perform it if no such
succession had taken place, and Executive agrees to be obligated by this
Agreement to any successor, assign or surviving entity. As used in this
Paragraph, “Parent” shall mean Parent as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise and “Company” shall mean
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Any successor to Company is an intended third party
beneficiary of this Agreement. Executive may not assign this Agreement otherwise
than by will or the laws of decent and distribution.

19. NOTICES. All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by registered mail, postage prepaid,
addressed to such other party or delivered to such other party as follows:

 

-11-



--------------------------------------------------------------------------------

to Company at:    1305 Cherrington Parkway,       Building 210,       Suite 400
      Moon Township, PA 15108       Attention: Chairman of the Board   
to Executive at:   

 

     

 

     

 

      Attention: Executive   

or at such other address as may be given by either of them to the other in
writing from time to time, and such notices, requests, demands, acceptances or
other communications shall be deemed to have been received when delivered or, if
mailed, three (3) Business Days after the day of mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received when delivered or, if mailed, three (3) Business
Days from the day of the resumption of normal mail service.

20. Section 409A Compliance. The following rules shall apply, to the extent
necessary, with respect to distribution of the payments and benefits, if any, to
be provided to Executive under this Agreement. Subject to the provisions in this
Paragraph, the severance payments pursuant to this Agreement shall begin only
upon the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of Executive’s termination of
employment.

20.1. This Agreement is intended to be exempt from or to comply with Code
Section 409A (to the extent applicable) and the parties hereto agree to
interpret, apply and administer this Agreement in the least restrictive manner
necessary to comply therewith or be exempt therefrom and without resulting in
any increase in the amounts owed hereunder by Company.

20.2. It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder (“Section 409A”). Neither Executive nor
Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

20.3. If, as of the date of Executive’s “separation from service” from Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in this Agreement.

 

-12-



--------------------------------------------------------------------------------

20.4. If, as of the date of Executive’s “separation from service” from Company,
Executive is a “specified employee” (within the meaning of Section 409A), then:

20.4.1. Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

20.4.2. Each installment of the severance payments and benefits due under this
Agreement that is not described in above and that would, absent this provision,
be paid within the six-month period following Executive’s “separation from
service” from Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, Executive’s death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following Executive’s separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
second taxable year following the taxable year in which the separation from
service occurs.

20.5. The determination of whether and when Executive’s separation from service
from Company has occurred shall be made in a manner consistent with, and based
on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h). Solely for purposes of this Paragraph 20, “Company” shall include
all persons with whom Company would be considered a single employer as
determined under Treasury Regulation Section 1.409A-1(h)(3).

20.6. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during Executive’s lifetime (or during a shorter period
of time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

20.7. Notwithstanding anything herein to the contrary, Company shall have no
liability to Executive or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

-13-



--------------------------------------------------------------------------------

21. COUNTERPARTS. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

22. HEADINGS. The headings used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

23. DRAFTER PROVISION. The parties agree that they have both had the opportunity
to review and negotiate this Agreement, and that any inconsistency or dispute
related to the interpretation of any of the provisions of this Agreement shall
not be construed against either party.

24. SURVIVORSHIP. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement hereunder for any reason to the
extent necessary to the intended provision of such rights and the intended
performance of such obligations.

[Remainder of page intentionally omitted]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and each of
Company and Parent has caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

MASTECH, INC.

By:

  /s/    Ashok K. Trivedi        

Name:

  Ashok K. Trivedi

Its:

  Co-Chairman

 

MASTECH HOLDINGS, INC.

By:

  /s/    Ashok K. Trivedi        

Name:

  Ashok K. Trivedi

Its:

  Co-Chairman

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

/s/    Vivek Gupta        

Vivek Gupta

Dated:    January 28, 2016

 

-15-